Citation Nr: 9929265	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for tuberculosis as 
secondary to status post left upper lobe lobectomy with 
pulmonary emphysema and residuals of spontaneous 
pneumothorax.

3.  Entitlement to service connection for lung infection as 
secondary to status post left upper lobe lobectomy with 
pulmonary emphysema and residuals of spontaneous 
pneumothorax.

4.  Entitlement to service connection for psychiatric 
disorder, to include major depression, major depressive 
disorder, anxiety disorder, and opiate induced mood disorder, 
secondary to status post left upper lobe lobectomy with 
pulmonary emphysema and residuals of spontaneous 
pneumothorax.

5.  Entitlement to an increased evaluation for status post 
left upper lobe lobectomy with pulmonary emphysema and 
residuals of spontaneous pneumothorax, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1995 and February 1997 rating 
decisions of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the September 1995 
decision, the RO denied service connection for lung 
infection, tuberculosis, and depression as being secondary to 
the service-connected status post left upper lobe lobectomy 
with pulmonary emphysema and residuals of spontaneous 
pneumothorax, currently evaluated as 30 percent disabling.  
In the February 1997 decision, the RO denied reopening the 
claim for entitlement to service connection for stomach ulcer 
and continued the 30 percent evaluation for status post left 
upper lobe lobectomy with pulmonary emphysema and residuals 
of spontaneous pneumothorax, currently evaluated as 
30 percent disabling.

In March 1999, the Board requested an opinion from a VA 
medical expert as to the appellant's claim for service 
connection for psychiatric disorder, to include major 
depression, major depressive disorder, anxiety disorder, and 
opiate induced mood disorder, secondary to status post left 
upper lobe lobectomy with pulmonary emphysema and residuals 
of spontaneous pneumothorax.  A medical opinion was 
associated with the claims files in May 1999.  The case has 
been returned to the Board for further appellate review. 

In April 1995, the appellant filed a claim for a total rating 
for compensation based upon individual unemployability.  In a 
June 1998 rating decision, the RO denied the claim.  The 
claim for a total rating for compensation based upon 
individual unemployability has not been the subject of a 
notice of disagreement, a statement of the case, or a 
substantive appeal and absent such, the Board does not have 
jurisdiction over this issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An 
application that is not in accord with the statute shall not 
be entertained by the Board.  38 U.S.C.A. § 7108 (West 1991).  
Additionally, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ), see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991), before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim have not been 
satisfied.  Additionally, when another part of VA argued that 
an issue over which the Board did not have jurisdiction 
should be remanded, the Court of Appeals for Veterans' Claims 
(the Court) again established that jurisdiction must be 
considered prior to adjudication of a claim.  Hazan v. Gober, 
10 Vet. App. 511, 516-17 (1997).  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Id.  

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind and finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).



FINDINGS OF FACT

1.  Service connection for ulcer disorder was denied by the 
RO in June 1979.  The appellant did not appeal the decision.

2.  The petition to reopen the claim for service connection 
for ulcer disorder was denied by the Board in October 1994.

3.  Evidence submitted by the appellant since the October 
1994 Board decision is cumulative and redundant.

4.  Competent evidence attributing tuberculosis to a service-
connected disability is not of record.

5.  Competent evidence attributing a lung infection to a 
service-connected disability is not of record.  

6.  A service-connected disability is not the direct or 
proximate cause of psychiatric disorder, to include major 
depression, major depressive disorder, anxiety disorder, and 
opiate induced mood disorder.

7.  Status post left upper lobe lobectomy with pulmonary 
emphysema and residuals of spontaneous pneumothorax is 
currently manifested by no more than moderate ventilatory 
impairment.


CONCLUSIONS OF LAW

1.  The October 1994 Board decision, in which the Board 
denied reopening the claim for service connection for ulcer 
disorder, is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has not been submitted to 
reopen the claim for entitlement to service connection for 
peptic ulcer disease.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a) (1998).

3.  The claim for service connection for tuberculosis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for lung infection is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  A psychiatric disorder, to include major depression, 
major depressive disorder, anxiety disorder, and opiate 
induced mood disorder, is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 3.310 
(1998).

6.  Status post left upper lobe lobectomy with pulmonary 
emphysema and residuals of spontaneous pneumothorax is no 
more than 30 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.7 (1998); 38 C.F.R. Part 4, 
Diagnostic Code 6843 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he developed a psychiatric 
disorder, tuberculosis, and a lung infection from his 
service-connected status post left upper lobe lobectomy with 
pulmonary emphysema and residuals of spontaneous 
pneumothorax.  He states that after he had surgery for his 
service-connected lung disorder, he tested positive for 
tuberculosis.  He states that he has a lung infection as a 
result of part of his lung being removed.  The appellant 
contends that he developed a peptic ulcer disease within one 
year following service.  He further contends that his 
service-connected status post left upper lobe lobectomy with 
pulmonary emphysema and residuals of spontaneous pneumothorax 
is worse than the current evaluation contemplates.


I.  New and material evidence

The appellant filed a claim for service connection for peptic 
ulcer disease, which was denied by the RO in June 1979.  A 
description of the evidence before the RO at that time 
follows.

Service medical records were silent as to complaints or 
diagnoses of stomach pain or peptic ulcer disease.  At 
separation, examination of the appellant's abdomen and 
viscera was normal.  In the report of medical history he 
completed at that time, the appellant stated "no" for ever 
having or having now frequent indigestion and stomach, liver, 
or intestinal problem.

The appellant underwent a VA examination in August 1970.  
Examination of the appellant's digestive system was normal.  
In October 1978, the appellant submitted a hand-written 
document and stated that his doctor had given him this list 
of doctor visits.  The document indicated that the appellant 
was seen on May 1, 1969, for an injection for stomach pain 
and nausea.  He was seen two other times in May, once in 
June, and once in October of that same year.  In March 1970, 
it showed a diagnosis of peptic ulcer disease.  A diagnosis 
of peptic ulcer disease was also shown in January 1971.  

Medical records from the Holston Valley Community Hospital 
reveal that the appellant was seen in December 1972 and was 
diagnosed with bleeding peptic ulcer disease.  The final 
diagnoses were duodenal ulcer with bleeding and chronic 
duodenal deformity treated by posterior gastroenterostomy and 
vagotomy.  He was seen again in July 1975 with complaints of 
mild burning in the epigastrium and stomach area.  The 
impression was gastrointestinal bleeding, probable recurrent 
peptic ulcer disease, status post stomach surgery, and rather 
marked blood loss anemia.  In August 1975, he underwent a 
Hofmeister modification with Billroth II hemigastrectomy.  In 
a separate document, Dr. Miller noted that the appellant had 
recurrent upper gastrointestinal hemorrhage probably 
secondary to suture granulomas at the gastroenterostomy.

The appellant stated that he had been discharged from service 
in April 1968 and that very soon thereafter, he started 
getting sick in his stomach and had a lot of pain.  He stated 
that he started going to the doctor in May 1969 and that he 
was diagnosed with peptic ulcer disease.  He stated that 
between 1969 and 1972, he missed a lot of work because his 
ulcer had gotten so bad.

Dr. Jerry L. Miller submitted a statement in December 1978, 
that the appellant had been seen by him for peptic ulcer 
disease and that the appellant had undergone a subtotal 
gastrectomy and had not had further bleeding.  Dr. Miller 
noted that he had not seen the appellant since July 1978.

In the June 1979 rating decision, the RO stated that review 
of the appellant's service medical records failed to show any 
complaint concerning a stomach condition.  It noted the 
appellant's negative response to the stomach problems on the 
report of medical history that he completed at discharge.  
The RO noted the Holston Valley Community Hospital records 
and the 1972 hospitalization.  The RO determined that the 
appellant had not submitted evidence which showed a diagnosis 
of a valid ulcer within one year or even two years of his 
discharge from service.  Service connection for peptic ulcer 
disease was denied.  In essence, the RO had determined that 
the appellant had not brought forth incurrence of peptic 
ulcer disease either in service or within one year following 
service and had not provided a nexus between a diagnosis of 
peptic ulcer disease and service.  The appellant did not 
appeal that decision, and it became final.  

In May 1992, the appellant filed a claim to reopen his claim 
for service connection for peptic ulcer disease.  He stated 
that his stomach started to bother him in January 1969 and 
that it was determined that he had a bleeding peptic ulcer, 
which continued until December 1972, when he had to have 
stomach surgery.  In an August 1992 rating decision, the RO 
denied reopening the claim for service connection for peptic 
ulcer disease.  The appellant appealed.  In an October 1994 
decision, the Board denied reopening the claim for service 
connection for a stomach disorder.  The additional evidence 
submitted by the appellant since the June 1979 rating 
decision follows.

Medical records from Holston Valley Hospital and Medical 
Center dated from 1986 to 1989 are not relevant to the 
appellant's claim for service connection for peptic ulcer 
disease.  Additionally, the appellant submitted copies of the 
1972 and 1975 medical records from Holston Valley Community 
Hospital, which had been previously submitted.  The appellant 
underwent a VA examination in November 1989, which did not 
address the appellant's digestive system.

In November 1990, the appellant was visiting a pharmacy when 
he felt epigastric cramping and dizziness.  He passed out and 
was brought to Holston Valley Hospital and Medical Center.  
Dr. Miller noted the appellant's past medical history of the 
stomach surgeries and lung surgeries.  The appellant 
underwent an endoscopy.  The impression was upper 
gastrointestinal bleeding-severe, probably secondary to 
severe gastritis into a vessel, probably secondary to 
nonsteriodal anti-inflammatory drug induced gastropathy and 
inadequate evaluation of the upper gastrointestinal tract 
secondary to retained food and blood.  Dr. Miller noted that 
the appellant did not have Mallory-Weiss or esophageal 
varices and that the appellant was probably bleeding from his 
stomach from an ulcer which may be underneath the collection 
of food and blood.  He stated that an endoscopy would be 
repeated the following day.  That following day, the 
endoscopy revealed two ulcers, normal anastomosis, and severe 
gastritis.  The impression was upper gastrointestinal 
bleeding secondary to gastric ulcers.

A March 1992 letter from Ms. Kubelene Harmon, a registered 
nurse, noted that the appellant had had medical problems and 
that the appellant had been off of work since March 9, 1992, 
and had previously been off of work from August 1991 to 
January 1992.  An August 1992 letter from her noted the dates 
that the appellant had been off of work due to medical 
problems.  

In a May 1992 letter, Dr. Miller noted that the appellant had 
had gastrointestinal surgery in the form of a Billroth II 
procedure and that recent endoscopy examinations had shown a 
tortuous esophagus and severe chronic gastritis.  Dr. Miller 
noted other problems that the appellant had, but which are 
not relevant to the appellant's claim for service connection 
for an ulcer.  Dr. Miller stated that the appellant currently 
had severe chronic gastritis and propensity for ulceration 
and bleed[ing].

In an August 1992 rating decision, the RO denied the petition 
to reopen the claim for service connection for 
gastrointestinal disorder.  The basis of the denial was that 
the appellant had not submitted new and material evidence to 
show that his ulcer condition had been incurred in service or 
within one year of service nor had he brought forth competent 
evidence of a nexus between the gastrointestinal disorder and 
service.

The appellant submitted copies of the summary of his hospital 
visits, which had begun in May 1969.  The appellant submitted 
a February 1993 psychological evaluation, which was not 
relevant to his claim for service connection for peptic ulcer 
disease.

The appellant stated the same contentions that his stomach 
problems began within one year of service.

In the Board's October 1994 decision, it reported the 
additional evidence submitted by the appellant since the June 
1979 rating decision.  The Board noted that the appellant's 
current contentions were the same ones he had submitted 
previously and that such was not considered to be new.  It 
further noted that the appellant was a lay person who could 
not enter diagnoses or state the etiology of the 
gastrointestinal disorder.  The Board stated that the 
appellant had submitted new evidence in that such documents 
had not been previously submitted; however, it stated that 
such evidence was cumulative of evidence previously submitted 
in that none of it provided a basis to establish a 
relationship between the appellant's post service complaints 
and his period of military service.  The Board summarized, 
"While these records reflect renewed complaints and 
treatment for an ulcer condition, there is nothing in the 
medical records which tends to relate an ulcer condition to 
his period of military service in the Vietnam Era, to the 
initial one year presumptive period after such service, or 
the service-connected lung disability."  The Board concluded 
that the appellant had not submitted new and material 
evidence. 

In essence, the Board denied reopening the claim for service 
connection for a gastrointestinal disorder because the 
appellant still had not brought forth evidence of incurrence 
or aggravation of stomach disorder in service or within one 
year following service or competent evidence of a nexus 
between service and the current peptic ulcer disease.  That 
decision is final.  However, the claim may be reopened if the 
appellant submits new and material evidence.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1998).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the October 1994 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Evidence submitted or associated with the claims file in 
relation to service connection for peptic ulcer disease since 
the October 1994 Board denial is as follows:

1.  a February 1993 psychological report 
conducted by Dr. Schacht;

2.  a June 1993 favorable Social Security 
Administration decision.  In the 
decision, the administrative law judge 
noted the medical records he had based 
his opinion, which were medical records 
already of record.  A gastrointestinal 
disorder was not noted in the decision;

3.  private medical records (some 
duplicates), dated from May 1968 to July 
1970, that address the appellant's lungs, 
left ankle, and diaphragm; 

4.  a February 1996 CT of the chest; 

5.  duplicate copies of private medical 
records from Holston Valley Hospital and 
Medical Center dated from 1972 to 1991.

6.  private medical records from Dr. 
Miller dated from December 1973 to 
December 1995, which give current 
diagnoses of gastrointestinal disorders, 
but do not give the etiology of the 
gastrointestinal disorder; 

7.  a June 1992 psychological report 
conducted by Dr. Lawhon;

8.  a private medical record from 
Tennessee Eastman Company which revealed 
that the appellant was seen on April 24, 
1969, for nausea and vomiting.  On May 5, 
1969, Dr. Miller noted that the appellant 
had been off for 10 days with peptic 
ulcer;

9.  an October 1996 VA examination 
report, which revealed a diagnosis of 
esophagitis with gastroesophageal reflux 
disease due to hiatal hernia and chronic 
gastritis, status post Billroth II 
procedure and subtotal gastrectomy 
procedure.  The VA examiner did not 
furnish a statement as to the etiology of 
the appellant's gastrointestinal 
disorder;

10.  a November 1996 VA psychiatric 
evaluation report;

11.  an April 1996 letter from Dr. Norman 
E. Hankins, in which he stated that he 
had reviewed Dr. Schacht's February 1993 
psychological evaluation and the 
appellant's "medical file."  He noted 
the appellant's history as to his lungs 
and his past diagnosed ulcers and stated 
in his summary that the appellant "ha[d] 
suffered from lung and stomach problems 
since his service in Vietnam[;]"

12.  private medical records from Holston 
Valley Medical Center dated from May 1997 
to July 1997.  The private medical 
records showed current complaints of 
gastrointestinal problems.  In January 
1997, Dr. Douglas J. Springer noted that 
the appellant did not have any stomach 
ulceration at the time;

13.  a July 1997 VA examination report.  
The VA examiner gave diagnoses of 
decreased breath sounds of left posterior 
chest and rule out malnutrition;

14.  a February 1971 letter from Dr. 
Miller in which he noted that he had 
treated the appellant since May 1, 1969, 
for peptic ulcer disease.  Dr. Miller 
stated that the appellant had been doing 
well until the latest episode, which had 
occurred on January 7, 1971.  He gave the 
appellant a diagnosis of peptic ulcer 
disease.

15.  a March 1998 lay statement from the 
appellant's supervisor, [redacted], 
from a job he had started in May 1968.  
Mr. [redacted] stated that the appellant 
came to work at Tennessee Eastman Company 
on May 13, 1968, and that within two to 
three months, the appellant began having 
severe stomach pain and nausea.  He 
stated that the appellant would drink 
milk during work and would bend over in 
pain and that he had sent the appellant 
home on several days because he was in so 
much pain.  He stated that such sickness 
started in late spring and early summer 
of 1968 and that the appellant went to 
see a doctor some time in early 1969; and

16.  an April 1998 VA examination report, 
which addresses the appellant's service-
connected status post left upper lobe 
lobectomy with pulmonary emphysema and 
residuals of spontaneous pneumothorax

The Board notes that at the time of the April 1998 Board 
hearing, the appellant's appeal as to the issue of new and 
material had not been perfected.  The appellant did not 
testify as to such issue.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

The records that have been previously submitted, such as item 
5 and some of the records from item 3, are duplicate and do 
not constitute new and material evidence.  The records that 
do not relate to the appellant's petition to reopen the claim 
for service connection for gastrointestinal disorder, such as 
items 1, 2, 3, 4, 7, 10, 13, and 16, are not relevant, and 
such records are not new and material evidence.  38 C.F.R. 
§ 3.156(a).

At the time of the October 1994 Board denial, the appellant 
had not brought forth evidence of a gastrointestinal disorder 
in service, evidence of an ulcer within one year following 
service, or competent evidence of a nexus between a 
gastrointestinal disorder and service.  

As to items 6, 9, 12, and 14, such evidence substantiates 
only that which was of record at the time of the October 1994 
Board denial-that the appellant had a current diagnosis of a 
gastrointestinal disorder.  Such would not be new and 
material evidence as it is cumulative and redundant of that 
which had been previously shown at the time of the October 
1994 Board decision and does not provide a diagnosis of a 
gastrointestinal disorder either in service or within one 
year following service or provide a nexus to service.

As to item 8, the finding of nausea and vomiting in April 
1969 cannot be construed as a manifestation to a compensable 
degree of an ulcer within one year following the appellant's 
discharge from service.  Without a competent opinion stating 
such, the Board cannot reopen based upon findings of nausea 
and vomiting within one year following service.  Thus, such 
is not new and material evidence.  As to the May 1969 finding 
of peptic ulcer, such finding was not made within one year 
following the appellant's service.  He was discharged in 
April 1969, and the finding was entered over one year later.  
Such would not establish a diagnosis of peptic ulcer disease 
in service or manifestations of peptic ulcer disease to a 
compensable degree within one year following service and thus 
would not be new and material evidence.  

As to item 15, the appellant's supervisor stated that the 
appellant began work in May 1968 and that he noticed that the 
appellant began having severe stomach pain and nausea soon 
thereafter.  The appellant's supervisor is a lay person, and 
although he did not attempt to enter a diagnosis of peptic 
ulcer disease, his statements that the appellant had stomach 
pains within one year following service cannot be new and 
material evidence, as he is not competent to establish peptic 
ulcer disease.  Moray v. Brown, 5 Vet. App. 211 (1993) ("If 
lay assertions of medical causation will not suffice 
initially to establish a plausible, well-grounded claim [for 
service connection], it necessarily follows that such 
assertions cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108").  The same analysis applies to 
the appellant's allegations that he developed a 
gastrointestinal disorder within one year following service.  
Thus, the appellant's statements and his supervisor's 
statements cannot serve as a basis to reopen his claim for 
service connection for gastrointestinal disorder.

As to item 11, Dr. Hankins's April 1996 opinion that the 
appellant had been suffering from "stomach problems since 
his service in Vietnam," this opinion attempts to cure the 
evidentiary defect of the lack of competent evidence of a 
nexus between a diagnosis of gastrointestinal disorder and 
service; however, it is not new and material.  Dr. Hankins 
noted in the letter that his report was a psychological and 
vocational assessment of the appellant, which was based upon 
an interview with the appellant and a review of his "medical 
file."  Dr. Hankins's conclusion that the appellant has 
"suffered from . . . stomach problems since his service in 
Vietnam" is summary in nature and contains no supporting 
evidence.  Although he states that he has reviewed the 
appellant's medical file, the service medical records do not 
substantiate such finding.  As reported above, the service 
medical records are silent for any stomach or 
gastrointestinal complaints in service or a diagnosis of an 
ulcer.  There is nothing in the statement which would 
indicate that Dr. Hankins was basing his opinion on personal 
knowledge or that he had reviewed any service medical records 
to support his opinion.  Additionally, it must be noted that 
Dr. Hankins is a psychologist; not a doctor of medicine.  Dr. 
Hankins has not presented any evidence that he has any 
medical expertise outside of his field.  Although he is 
competent to enter a diagnosis related to the appellant's 
mental state and its etiology, it has not been shown that he 
is competent to make a diagnosis related to a medical 
condition or its etiology.

Because the Board has determined that the appellant has not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for 
gastrointestinal disorder, to include peptic ulcer disease, 
nor whether VA has fulfilled its duty to assist.  See 
Winters, 12 Vet. App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the August 1998 
statement of the case, which provided the law and regulations 
pertaining to new and material evidence.  In this respect, it 
is not shown that the appellant has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen his claim on the basis of new and 
material evidence.  Thus, no additional development action is 
warranted.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).


II.  Secondary service connection

Under 38 C.F.R. § 3.310(a) (1998), secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury . . . ."  A claim for secondary service 
connection, like all claims, must be well grounded.  
38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim for secondary service connection requires evidence of a 
current disability as provided by a medical diagnosis, a 
service-connected disease or injury, and competent evidence 
providing a nexus between the two.

The Board notes that the appellant was granted Social 
Security Administration disability benefits in 1993.  The 
medical records noted in the Social Security Administration 
decision are of record.

a.  Pulmonary tuberculosis and lung infection

The appellant testified before this Board member in April 
1998.  The appellant stated that he was treated for a 
collapsed lung in service.  He stated that he was on 10 to 12 
different medications and was using breathers and inhalers.  
He stated that he was going to see a doctor about once a 
month.  The appellant testified that a part of his left lung 
was removed, which part would become infected.  He stated 
that he had a cavity in that area of his chest, which had 
body fluids which would cause infection.  He stated that the 
fungus was aspergillus.

As for his claim for tuberculosis, the appellant stated that 
he was first diagnosed with such in 1988 after he had 
surgery.  He stated that he had taken tuberculosis tests all 
his life and that they always came up negative, but that 
after the surgery, the test was positive.  He noted that he 
had been treated for tuberculosis so that it would not become 
active.  The appellant stated that a doctor told him that his 
lung had caused the tuberculosis.  He stated that he had not 
been treated for tuberculosis since the 1988 surgery.  

It must be noted that the appellant underwent a left 
posterolateral thoracotomy and a left upper pulmonary 
lobectomy in October 1988 by Dr. Jerry Miller.  Lab results 
revealed multiple fungal colonies consistent with Aspergillus 
in the part of the lung that was removed.  The appellant 
underwent a VA examination in November 1989.  The VA examiner 
stated that it was his determination that the illness 
associated with the second thoracotomy was related to the 
initial thoracotomy (which was done in service).  In a 
February 1990 rating decision, the RO granted service 
connection for status post left upper lobe lobectomy and 
reclassified the service-connected disability as status post 
left upper lobe lobectomy with pulmonary emphysema and 
residuals of spontaneous pneumothorax and granted an 
increased evaluation from 10 percent to 30 percent.

The appellant has brought forth medical evidence of diagnoses 
related to his lungs, such as pulmonary embolus, status post 
lobectomy with chronic granulomatous changes, chronic lung 
inflammation, pulmonary fibrosis, active pulmonary infection, 
apical congestion, chronic pulmonary fibrosis, pulmonary 
infiltrate of the left upper lobe, pulmonary mass, chronic 
obstructive pulmonary disease, upper respiratory infection, 
chronic lung disease, and severe bronchitis superimposed on 
chronic obstructive pulmonary disease, and atypical 
bronchitis.  

As to tuberculosis, the appellant has brought forth evidence 
of diagnoses of possible tuberculosis and notations by 
physicians that the appellant may have tuberculosis.  In a 
July 1988 discharge summary report from Holston Valley 
Hospital and Medical Center, Dr. Miller stated that the 
appellant had "a high lik[e]lihood of having tuberculosis in 
[the apex of the left lung].  However, no confirmatory 
evidence has ever been obtained in this regard."  In a May 
1992 letter, Dr. Miller stated that the appellant had "a 
persistent infiltrative process in the left upper lung.  It 
would appear that this is chronic scarring and a strong 
possibility that there is an active tuberculosis there."  
Dr. Miller noted that the appellant was taking isoniazid 
(INH).  Further, in a May 1995 letter from Dr. Joseph F. 
Smiddy, he stated, "[The appellant] had a previously 
positive PPD skin test and was previously suspected of having 
tuberculosis, however, no tuberculosis organisms were ever 
obtained and the patient took anti-tuberculous medication for 
an extended time period additionally, minimizing any chance 
of current tuberculosis."  The Board finds that a definite 
diagnosis of tuberculosis is not of record.  

The appellant's claims for entitlement to service connection 
for tuberculosis and lung infection claimed as secondary to 
the service-connected status post left upper lobe lobectomy 
with pulmonary emphysema and residuals of spontaneous 
pneumothorax are not well grounded.  See Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also Allen, supra.  The appellant is 
service connected for status post left upper lobe lobectomy 
with pulmonary emphysema and residuals of spontaneous 
pneumothorax.  The appellant has established that he has 
current lung problems, to include pulmonary embolus, status 
post lobectomy with chronic granulomatous changes, chronic 
lung inflammation, pulmonary fibrosis, active pulmonary 
infection, apical congestion, chronic pulmonary fibrosis, 
pulmonary infiltrate of the left upper lobe, pulmonary mass, 
chronic obstructive pulmonary disease, upper respiratory 
infection, chronic lung disease, and severe bronchitis 
superimposed on chronic obstructive pulmonary disease, and 
atypical bronchitis.  What the appellant has failed to show 
is medical evidence which states (1) that he has a current, 
definite diagnosis of tuberculosis and (2) that tuberculosis 
or any of the lung diagnoses are due to the service-connected 
status post left upper lobe lobectomy with pulmonary 
emphysema and residuals of spontaneous pneumothorax.  

Although the appellant has alleged that he was told that 
tuberculosis was due to the lobectomy in 1988 and that a lung 
infection was a result of his service-connected disability, 
he is a lay person and he is not competent to state the 
etiology of his tuberculosis and diagnoses as to his lung 
problems.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The medical evidence of record as to his current 
lung problems is extensive; however no competent medical 
professional has stated that the any of the diagnoses is 
proximately due to or the result of the service-connected 
status post left upper lobe lobectomy with pulmonary 
emphysema and residuals of spontaneous pneumothorax.

As to tuberculosis, the medical evidence of record is silent 
as to any competent medical opinion that the appellant has a 
definite, current diagnosis of tuberculosis and is silent as 
to a competent medical opinion that tuberculosis is 
proximately due to or the result of the status post left 
upper lobe lobectomy with pulmonary emphysema and residuals 
of spontaneous pneumothorax.  Therefore, as to the secondary 
service connection claim for tuberculosis, the appellant has 
failed to bring forth evidence of a current diagnosis of 
tuberculosis, and the claim is not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 
2 Vet. App. at 143-44.  Additionally, the appellant has not 
brought forth evidence of a nexus between tuberculosis and 
the service-connected status post left upper lobe lobectomy 
with pulmonary emphysema and residuals of spontaneous 
pneumothorax nor has he brought forth competent evidence of a 
nexus between a lung infection and the service-connected 
status post left upper lobe lobectomy with pulmonary 
emphysema and residuals of spontaneous pneumothorax, and the 
nexus element required by Reiber to well ground the claims 
fails.  See Reiber, supra; see also Allen, supra.  

The Board has determined that the appellant's claims for 
tuberculosis and lung infection as secondary to service-
connected status post left upper lobe lobectomy with 
pulmonary emphysema and residuals of spontaneous pneumothorax 
are not well grounded.  Although the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to claims when they are determined to be not well 
grounded, it may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette, supra.  
Here, the RO fulfilled its obligation under section 5103(a).  
In July 1995, the RO sent the appellant a letter, which 
stated the following:

We need evidence that your service-
connected pulmonary emphysema caused your 
lung infection, tuberculosis, and severe 
depression in order to evaluate your 
claim for increased compensation.

You may send us a doctor's statement 
which shows the date of examination, 
diagnosis, and any clinical or laboratory 
findings.

Additionally, the RO reiterated what evidence was needed in 
the statement of the case in February 1997 and a supplemental 
statement of the case in February 1998 and August 1998.  In 
this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).

b.  Psychiatric disorder

The Board notes that it views the issue of well-groundedness 
in a vacuum.  The appellant has alleged that he has a 
psychiatric disorder due to his service-connected status post 
left upper lobe lobectomy with pulmonary emphysema and 
residuals of spontaneous pneumothorax.  The appellant is 
currently service connected for status post left upper lobe 
lobectomy with pulmonary emphysema and residuals of 
spontaneous pneumothorax.  He underwent a VA psychiatric 
evaluation in November 1996.  Following the evaluation, the 
VA examiner gave the appellant a diagnosis in Axis I of (1) 
opiate induced mood disorder and (2) rule out opiate 
dependence and/or abuse.  The VA examiner noted in the report 
that he/she was asked to "provide an opinion as to whether 
it is at least as likely as not that the depression is a 
result of his service[-]connected condition."  The VA 
examiner stated that his/her opinion was that, "the 
depression [wa]s potentially secondary to his service[-
]connected condition, . . ."

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The Board 
notes that the VA examiner's opinion discusses depression, 
although the VA examiner did not give the appellant a 
diagnosis of depression.  Regardless, the Board finds that 
the VA examiner's opinion on its face that the depression is 
potentially secondary to his service-connected condition is 
sufficient to establish a well-grounded claim for service 
connection for a psychiatric disorder, to include major 
depression, major depressive disorder, anxiety disorder, and 
opiate induced mood disorder, as secondary to service-
connected status post left upper lobe lobectomy with 
pulmonary emphysema and residuals of spontaneous 
pneumothorax.  38 U.S.C.A. § 5107(a).  

However, there is another standard that must be addressed; 
the benefit of the doubt.  When all the evidence is 
assembled, the Secretary, is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In reaching the merits 
determination, truthfulness and credibility are no longer 
assumed.

Based on the evidence of record, service connection for a 
psychiatric disorder, to include major depression, major 
depressive disorder, anxiety disorder, and opiate induced 
mood disorder is not warranted.  The Board finds the greater 
weight of the evidence to be against the appellant's claim 
that a psychiatric disorder is proximately due to, the result 
of, or a product of aggravation of a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence in favor of a finding of major depression, 
anxiety disorder, and/or opiate induced mood disorder as 
secondary to status post left upper lobe lobectomy with 
pulmonary emphysema and residuals of spontaneous pneumothorax 
is the November 1996 VA examination report, where the VA 
examiner stated that the appellant's depression was 
"potentially secondary to his service[-]connected 
condition."  During the evaluation, the appellant reported 
that he felt depressed and had no energy.  He did not know 
the difference between having a good day and having a bad 
day.  He described feeling guilty, hopeless, helpless, and 
worthless.  The VA examiner stated that the appellant was 
alert and oriented times four with an appropriate affect.  
His mood was sad.  The VA examiner stated that he reviewed 
the psychological testing reports done by Dr. Steven Lawhon 
in June 1992 and Dr. Thomas E. Schacht in February 1993.  He 
stated that from looking at the medical records from Dr. 
Schacht's evaluation in 1993, that the Talwin dependence was 
anything but resolved.  He stated that the appellant 
continued to take Talwin based on his review of the claim 
file despite having been diagnosed as Talwin dependent.  He 
noted that other physicians had recommended that Talwin 
should not be dispensed to the appellant.  The diagnosis the 
VA examiner gave was as follows:

Axis I:  Opiate induced mood disorder 
with onset during intoxication and rule 
out opiate dependence and/or abuse.
Axis II:  Principle defense mechanism is 
denial in as much as the patient was 
offered counseling as noted by Dr. 
Schacht reading of the record in 1993 and 
based on my interpretation to what Dr. 
Miller was talking to the patient about 
in 1993[,] it is quite clear that Dr. 
Miller hoped that the patient would enter 
into realization of the addictive nature 
of his use of opiates and want to pursue 
abstinence and recovery from addiction.
Axis III:  Will refer the reader to the 
exhaustive medical information about his 
[gastrointestinal], pulmonary, and other 
disorders.
Axis IV:  Problems with education and 
finances and others.
Axis V:  Global Assessment of Functioning 
from psychiatry as shown above is 70, 
clearly the bulk of [the appellant's] 
disability is due to the conditions which 
caused him to become disabled in 1991, 
notably chronic lung condition, 
[gastrointestinal] bleeds, status post 
surgeries, multiple medical problems.

The VA examiner noted that he was asked to provide an opinion 
as to whether it was at least as likely as not that the 
depression was a result of the appellant's service-connected 
disability.  He stated that it was his opinion that "the 
depression is potentially related to his service[-]connected 
condition, . . ."  Such statement could be construed as a 
positive relationship between the current psychiatric 
disorder and the service-connected status post left upper 
lobe lobectomy with pulmonary emphysema and residuals of 
spontaneous pneumothorax.

The evidence against a finding of a psychiatric disorder, to 
include major depression, major depressive disorder, anxiety 
disorder, and opiate induced mood disorder as secondary to 
status post left upper lobe lobectomy with pulmonary 
emphysema and residuals of spontaneous pneumothorax follows.  

In the November 1996 evaluation report, the VA examiner's 
full opinion as to what caused the appellant's depression is 
as follows:

My opinion is that the depression is 
potentially secondary to his service[-
]connected condition, but that it is 
almost certainly due to the many years 
duration [of] abuse, misuse and probable 
dependence upon opioid analgesics given 
at the onset of his treatment for a 
psychiatric disorder came within one to 
two years after his first emergency room 
encounter wherein the use of opiate 
containing cough medicine caused him to 
have lethargy and mental status changes 
presumably relieved by opioid antagonist 
Narcan in the Emergency room and has 
continued unabated as long as he has been 
maintained on significant doses of 
narcotics.

(Emphasis added.)

The Board finds that the VA examiner's statement as to the 
appellant's depression being "potentially secondary to his 
service[-]connected condition" is undermined by his second 
part of his opinion, when he states that the depression is 
"almost certainly" due to many years of abuse, misuse, and 
probable dependence upon opioid analgesics.  From the 
structure of the sentence, the Board finds that the VA 
examiner's opinion as to the etiology of the appellant's 
depression to be based upon opioid dependence as opposed to 
the appellant's service-connected disability.  

Further substantiating the Board's finding that the 
preponderance of the evidence is against the appellant's 
claim that anxiety disorder with depressive features is 
proximately due to, the result of, or a product of 
aggravation of a service-connected disability is a May 1999 
opinion from a VA medical expert.  In the March 1999 request 
from the Board for a medical opinion, the Board asked the VA 
medical expert the following questions:

(1)  What is the most accurate 
psychiatric diagnosis [for the 
appellant]?

(2)  Does the appellant have a 
psychiatric disorder which is related to 
the appellant's service-connected status 
post left upper lobe lobectomy with 
pulmonary emphysema and residuals of 
spontaneous pneumothorax to include 
medication taken for the service-
connected status post left upper lobe 
lobectomy with pulmonary emphysema and 
residuals of spontaneous pneumothorax?

In the May 1999 response, the VA physician noted that he had 
reviewed the appellant's claims file in order to offer an 
opinion as to the two questions he was posed.  The VA 
physician made the following determination:

The patient's letter of August 25, 
1998[,] is quite emotional and dramatic 
suggestive of a histrionic personality 
style.  Patient[]s with similar types of 
coping strategies tend toward depression 
and frequently externalize their 
emotional difficulties.  As such, there 
is an inclination to feel victimized and 
to blame outside causes for internal 
subjective distress.  

While depression can certainly arise as a 
psychological response to personal 
problems like medical illnesses, I 
believe it is implausible that the 
patient suffers from a mental disorder 
etiologically related to his service-
connected status post left upper 
lobectomy with pulmonary emphysema and 
residuals of spontaneous pneumothorax.

In my opinion, the patient's multiple 
medical problems and personal coping 
style, I feel that the patient's most 
accurate psychiatric disorder is Major 
Depressive Disorder (and is not a 
service-connected condition).  I cannot 
say that the disorder is recurrent 
because there is no evidence of inter-
episode recovery, but the condition is 
almost certainly long-standing and 
chronic.  I also do not believe the 
patient's depression can simply be 
explained away as an organic mood 
condition secondary to opiate medications 
taken for his service-connected lung 
conditions.

(Emphasis in original.)

The VA physician made a specific determination that it was 
implausible that the appellant had a psychiatric disorder 
that was etiologically related to his service-connected 
disability.  Such evidence goes against the appellant's claim 
that his psychiatric disorder is proximately due to, the 
result of, or a product of aggravation of the service-
connected status post left upper lobectomy with pulmonary 
emphysema and residuals of spontaneous pneumothorax.  The 
preponderance of the evidence is against the appellant's 
claim.  This VA physician had the opportunity to review the 
appellant's claims file and the November 1996 VA examination 
report, and he determined that the appellant's major 
depressive disorder was not etiologically related to his 
service-connected disability.

There is additional evidence that is neither positive nor 
negative to the appellant's claim.  He underwent 
psychological testing in June 1992 by Dr. Lawhon.  Dr. Lawhon 
stated that the appellant's affect was anxious and depressed 
and that his mood was depressed.  The appellant gave a 
detailed report of his medical problems, which Dr. Lawhon 
noted that he "seemed to derive benefit from this."  The 
appellant reported that doctors thought he was severely 
depressed and that he guessed that was true.  He reported 
decreased psychomotor activity, appetite, energy, and sex 
interest.  He stated that his sleep had improved.  Dr. Lawhon 
stated that the appellant was able to recall two presidents 
and complete serial sevens.  His memory was good.  He was 
rational, oriented, and did not display evidence of a thought 
disorder.  As to his current symptomatology, Dr. Lawhon 
stated that the appellant appeared clinically depressed as 
evidenced by his affect, mood, decreased psychomotor 
activity, energy, appetite, and sex interest.  Dr. Lawhon 
stated that there was some indication of possible abuse of 
his pain medication, but that such could not be confirmed at 
the present time.  The diagnosis was as follows:

Axis I:  Major depression, recurrent, 
rule out dependency on pain medication.
Axis II:  None.
Axis III:  Chronic gastritis, history of 
gastric and peptic ulcer disease; status 
post pulmonary resection with probable 
[tuberculosis].

A diagnosis in Axis III is used to note the general medical 
conditions that are potentially relevant to the understanding 
or management of the individual's mental disorder.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  The notation of status post pulmonary resection with 
probable tuberculosis is under Axis III (as opposed to Axis 
IV) and is not a nexus between the psychiatric diagnosis and 
the service-connected disability, and thus the Board does not 
find such evidence to be either positive or negative as to 
the appellant's claim for a psychiatric disorder as secondary 
to status post left upper lobe lobectomy with pulmonary 
emphysema and residuals of spontaneous pneumothorax.

Additionally, the appellant underwent a psychological 
evaluation in February 1993.  Dr. Schacht noted that he 
reviewed Dr. Miller's medical records (which went back as far 
as 20 years) and noted the appellant's medical history of 
status post pulmonary resection with infiltrative process and 
under treatment for tuberculosis, chronic and severe 
headaches, both migraine and tension, chronic gastritis, and 
status post head injury.  Dr. Schacht noted that the 
appellant's mood and affect were depressed.  Dr. Schacht 
interviewed the appellant's wife.  He gave the appellant 
diagnoses of major depression, dementia, and anxiety 
disorder, not otherwise specified with somatoform focus and a 
phobia.  Dr. Schacht stated nothing as to the etiology of the 
appellant's psychiatric diagnoses.  The Board finds such 
evidence to be neither positive nor negative.

Also, the appellant's regular physician, Dr. Miller, gave the 
appellant numerous diagnoses of depression and noted anxiety 
and stress.  He did not, however, give the etiology of the 
diagnoses, except in one occasion.  In October 1994, he gave 
a diagnosis of "[d]epression related to chronic illness."  
At that time, the appellant complained of feeling weak and 
having diarrhea.  He reported pain with dumping syndrome.  
The Board finds that the diagnosis of depression related to 
chronic illness is neither positive nor negative evidence as 
to the appellant's claim for a psychiatric disorder as 
secondary to his service-connected status post left upper 
lobe lobectomy with pulmonary emphysema and residuals of 
spontaneous pneumothorax.  First, at the time of the 
diagnosis, the appellant had complained of feeling weak and 
diarrhea, which were not complaints related to the 
appellant's service-connected status post left upper lobe 
lobectomy with pulmonary emphysema and residuals of 
spontaneous pneumothorax.  Second, Dr. Miller did not state 
what "chronic illness" he was referring to as to the 
appellant's depression.  At that time, the appellant had been 
seen by Dr. Miller for numerous problems.

In a May 1995 letter, Dr. Joseph F. Smiddy diagnosed 
depression; however, he did not relate the depression to the 
appellant's service-connected status post left upper lobe 
lobectomy with pulmonary emphysema and residuals of 
spontaneous pneumothorax.

In an April 1996 letter, Dr. Norman E. Hankins stated that he 
had interviewed the appellant and reviewed his "medical 
file."  The appellant reported that he had had severe 
problems with his lungs since he was in Vietnam and that his 
lungs had collapsed on several occasions.  He reported that 
he had difficulty with a bleeding peptic ulcer and had 
surgery in 1972 and again in 1975.  The appellant stated that 
he had become very depressed over his physical condition.  
Dr. Hankins noted that the appellant had seen Dr. Schacht in 
February 1993 and reported the diagnoses that Dr. Schacht had 
given the appellant.  He noted the Dr. Schacht had determined 
that the appellant met the criteria for total disability 
under the Social Security disability requirements.  Dr. 
Hankins noted that the appellant had seen Dr. Miller for 
approximately 20 years and the diagnoses that Dr. Miller had 
made such as (1) status post pulmonary resection with 
infiltrative process, (2) chronic and severe headaches, both 
migraine and tension, (3) chronic gastritis, with history of 
episodes of massive gastrointestinal bleeding, and (4) status 
post head injury from automobile accident in 1981.  Dr. 
Hankins stated that he read the Social Security 
Administration decision.  He stated that the appellant had 
suffered from lung and stomach problems since service and 
that such conditions had been complicated by cognitive and 
emotional deficits "as described by Dr. Schacht and Judge 
Overton."

Such evidence cannot be viewed as a positive nexus to 
service.  Judge Overton is not a medical professional, and 
therefore he cannot make a medical diagnosis as to the 
etiology of the appellant's psychiatric diagnosis.  As stated 
above, the Board did not find Dr. Schacht's opinion either 
positive or negative to the appellant's claim for service 
connection for a psychiatric disorder as secondary to status 
post left upper lobe lobectomy with pulmonary emphysema and 
residuals of spontaneous pneumothorax.  Here, Dr. Hankins did 
not give the appellant a diagnosis.  He simply noted that the 
appellant's medical problems had been complicated by 
cognitive and emotional deficits.  The Board does not find 
such statement to be a positive nexus between a current 
psychiatric disorder and his service-connected status post 
left upper lobe lobectomy with pulmonary emphysema and 
residuals of spontaneous pneumothorax.

Finally, in October 1996, the appellant underwent a VA 
examination.  The appellant reported his medical history to 
the VA examiner of his stomach problems and lung problems.  
The diagnoses were bullous emphysema with bronchiectasis; 
status post thoracotomy for pneumothorax with pulmonary 
reaction and infiltrative process of the left upper lobe; 
history of aspergillosis of the left upper pulmonary cavity; 
esophagitis with gastroesophageal reflux disease due to 
hiatal hernia and chronic gastritis, status post Billroth II 
procedure and subtotal gastrectomy procedure; anemia of 
chronic disease; and major depression with anxiety, which the 
VA examiner stated was a reactive depression due to "his 
physical condition."  The VA examiner did not relate what 
physical condition caused the major depression with anxiety, 
and it is impossible for the Board to determine which 
physical condition since the VA examiner gave five diagnoses.  
Therefore, the Board finds that such evidence is neither 
positive or negative to the appellant's claim for service 
connection for a psychiatric disorder as secondary to his 
status post left upper lobe lobectomy with pulmonary 
emphysema and residuals of spontaneous pneumothorax.

Thus, in reviewing the evidence, the Board finds that the 
preponderance of it is against the claim for service 
connection for psychiatric disorder, to include major 
depression, major depressive disorder, anxiety disorder, and 
opiate induced mood disorder, as secondary to service-
connected status post left upper lobe lobectomy with 
pulmonary emphysema and residuals of spontaneous 
pneumothorax.

As stated above, the VA examiner in the November 1996 
examination report stated that the appellant's depression was 
potentially related to the appellant's service-connected 
condition, which the Board determined was positive evidence; 
however, immediately thereafter, the VA examiner stated that 
the depression was "almost certainly" due to the many years 
of duration of dependence on opioid analgesics.  It must be 
noted that the VA examiner stated that he had reviewed the 
other psychological evaluations that the appellant had 
undergone.  The Board finds that the VA examiner's second 
part of his opinion outweighs his first part of his opinion.  
Additionally, the May 1999 VA medical expert opinion provides 
further evidence that the appellant's psychiatric disorder is 
not etiologically related to his service-connected status 
post left upper lobectomy with pulmonary emphysema and 
residuals of spontaneous pneumothorax.  The VA physician had 
an opportunity to review the claims file in full.  Thus, he 
had an opportunity to see the other medical opinions in the 
record.  The Board finds that based upon his review of the 
medical evidence, which includes the November 1996 VA 
examination report, that his medical opinion is more 
probative than that of the VA examiner's in the November 1996 
examination report.  The VA physician specifically refuted 
the VA examiner's findings, even the finding that the 
appellant's psychiatric disorder was "almost certainly" due 
to the abuse or misuse of opioid analgesics.

Based on these findings, the Board finds that the 
preponderance of the evidence is against a determination that 
the current diagnoses of major depression, major depressive 
disorder, anxiety disorder, and opiate induced mood disorder 
are proximately due to, a result of, or a product of 
aggravation of the service-connected status post left upper 
lobe lobectomy with pulmonary emphysema and residuals of 
spontaneous pneumothorax.  

Although the appellant has stated that his current 
psychiatric disorder is a result of his status post left 
upper lobe lobectomy with pulmonary emphysema and residuals 
of spontaneous pneumothorax, he is not competent to make a 
such an opinion, as that requires a medical opinion from a 
medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The preponderance of evidence is against the appellant's 
claim for service connection for psychiatric disorder, to 
include major depression, major depressive disorder, anxiety 
disorder, and opiate induced mood disorder, and there is no 
doubt to be resolved.

III.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for status post left upper lobe 
lobectomy with pulmonary emphysema and residuals of 
spontaneous pneumothorax is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, his assertion that his 
service-connected disability has worsened raises a plausible 
claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The appellant has been recently examined and his 
medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for residuals of spontaneous pneumothorax, 
left, postoperative, symptomatic was granted by means of a 
September 1970 rating decision and assigned a 10 percent 
disability evaluation.  In January 1977, the RO granted 
service connection for pulmonary emphysema and reclassified 
the service-connected disability as pulmonary emphysema with 
residuals of spontaneous pneumothorax, left, postoperative, 
symptomatic and continued the 10 percent disability 
evaluation.  In February 1990, the RO granted service 
connection for status post left upper lobe lobectomy and 
reclassified the service-connected disability as status post 
left upper lobe lobectomy with pulmonary emphysema and 
residuals of spontaneous pneumothorax and increased the 
disability evaluation to 30 percent.

In determining the current severity of the service-connected 
status post left upper lobe lobectomy with pulmonary 
emphysema and residuals of spontaneous pneumothorax, the 
Board has reviewed the appellant's entire medical history.  
See 38 C.F.R. §§ 4.1, 4.2 (1998).  However, the most 
probative evidence of the degree of current impairment is 
that evidence generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In a May 1995 letter from Dr. Joseph F. Smiddy, he stated 
that the appellant was currently complaining of general 
fatigue, a sense of depression, and possible low grade fevers 
(Dr. Smiddy noted that no fevers had been documented).  Dr. 
Smiddy noted the appellant's medical history.  Examination of 
the chest was entirely clear without rales, rubs, or rhonchi.  
Serial chest x-rays were reviewed and showed old 
granulomatous type changes with extensive consolidation of 
the left lung apex.  Dr. Smiddy stated that he was unable to 
see evidence of active granulomatous process or findings that 
would suggest neoplasm.  He stated that the appellant 
certainly had emphysema and chronic lung scarring.  The 
relevant diagnoses were chronic obstructive pulmonary disease 
and old granulomatous lung disease.  

Private medical records from Dr. Miller reveal that in May 
1995, examination of the appellant's lungs showed suppressed 
breath sounds with a few little course rales in the left 
upper lung.  The assessment was chronic obstructive pulmonary 
disease and chronic apex scarring.  In November 1995, the 
appellant complained of shortness of breath, coughing, and 
sweats.  He stated that he thought he still had pneumonia.  
Examination of the lungs revealed decreased sounds, but was 
clear.  The assessments were atelectasis, continued 
bronchitis, and chronic obstructive pulmonary disease.  In 
January 1996, the appellant complained of chronic cough.  He 
stated that antibiotics did not seem to help much.  
Examination of the lungs was clear.  The assessment was 
chronic atelectasis, chronic obstructive pulmonary disease.  
In February 1996, the appellant continued to complain of dry 
cough and expressed fear of his service-connected lung 
disorder worsening.  Examination of the lungs revealed 
decreased sounds bilaterally, more so on the left unchanged.  
There was no wheezing, rales, or rhonchi.  The diagnosis was 
recent bronchitis.  

X-rays taken of the chest in February 1996 revealed 
significant chronic pleural/parenchymal changes in the left 
upper lobe extending down to the level of the carina from the 
left lung apex and would suggest chronic inflammatory disease 
apparently related to a prior fungus disease process.  The CT 
findings were more in favor of a chronic inflammatory process 
rather than neoplastic disease.  There was some minimal shift 
of the mediastinal structures on the left side.  In March 
1996, the appellant reported that he was feeling better and 
that he had no cough or congestion.  His lungs were clear but 
had decreased sounds.  In April 1996, the appellant 
complained of being short of breath.  His lungs were clear, 
but had decreased breath sounds.  The assessment was chronic 
obstructive pulmonary disease.  

The appellant underwent a VA examination in October 1996.  
The VA examiner noted the appellant's past medical history.  
The appellant reported that he was unable to walk more than 
600 feet at his own pace.  He stated that he had anorexia and 
anemia and chronic chest pain.  He further stated that he had 
severe gastritis with a tortuous esophagus and 
gastroesophageal reflux disease.  The VA examiner stated that 
chest x-ray revealed left upper lobe atelectasis and 
infiltrate with increased opacification.  There was 
underlying pleural reaction and thickening most notable at 
the left costophrenic angle.  CT scan of the chest revealed 
pleural thickening and parenchymal scarring of the left upper 
lobe.  Spirometry revealed a restrictive impairment of the 
lungs.  ABG revealed increased carbon dioxide retention.  The 
VA examiner stated that the disease was active.  The 
diagnoses were bullous emphysema with bronchiectasis, status 
post thoracotomy for pneumothorax with pulmonary reaction and 
infiltrative process of the left upper lobe and history of 
aspergillosis of the left upper pulmonary cavity.  A November 
1996 pulmonary function test was done.  The FEV-1s were 
76 percent, 75 percent, and 76 percent of predicted and FEV-
1/FVCs were 102 percent, 103 percent, and 103 percent of 
predicted.

The appellant underwent a VA examination in July 1997 VA 
examination.  The appellant reported that his breathing was 
fairly good unless it was hot and humid, at which time he 
would have difficulty breathing.  Upon physical examination, 
there was no dyspnea with mild effort in supine position.  
There was some reduction of breath sounds in the lower left 
posterior chest, but elsewhere breath sounds were normal and 
full.  There were no rales, rhonchi, or wheezes in any 
locations.  The diagnosis was decreased breath sounds of the 
left posterior chest.

The appellant underwent a VA examination in April 1998.  The 
appellant complained of dyspnea on exertion, and reported 
that he was able to walk approximately 1000 feet before he 
needed rest for leg fatigue, weakness, and for his shortness 
of breath.  He stated that he did not have any breathing 
difficulties.  He stated that the inhalers he was using gave 
him relief.  Upon physical examination, the lungs were clear 
to auscultation, but there were decreased breath sounds on 
the left.  There were no wheezes or crackles.  The VA 
examiner stated that chest x-rays revealed loss of volume on 
the left lung, status post surgical changes.  The VA examiner 
stated that pulmonary function tests revealed mild decrease 
in DLCO with 63 percent predicted, otherwise, they were 
within normal limits.  The VA examiner stated the following:

This patient is a 52 year old white male, 
status post left lobectomy for 
aspergillus, who complains of dyspnea on 
exertion.  Despite having his lobectomy, 
his pulmonary function tests document 
only minimal impairment.  In addition, 
his blood gasses document good gas 
exchange with only mildly increased AA 
gradient 25.  These findings suggest 
dyspnea on exertion cannot be fully 
attributed to his lung disease. . . .

Pulmonary function tests conducted in April 1998 revealed 
FEV-1s of 81 percent, 79 percent, and 81 percent of predicted 
and FEV-1/FVCs of 112 percent, 112 percent, and 114 percent 
of predicted.

The appellant testified before this Board Member in April 
1998.  He stated that he was seeking secondary service 
connection for a lung infection, which he stated was 
aspergillosis.  He stated that he used inhalers for his 
service-connected status post left upper lobe lobectomy with 
pulmonary emphysema and residuals of spontaneous 
pneumothorax.  The appellant's testimony was related more to 
his claims for secondary service connection as opposed to an 
increased evaluation.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The schedular criteria for evaluating respiratory disorders 
were changed effective on October 7, 1996.  The Court has 
held where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In the August 1998 
statement of the case, the RO addressed both the old and the 
new criteria of the Diagnostic Codes that relate to the 
respiratory system.

It must be noted that under the old criteria, Diagnostic 
Codes 6600 through 6818, inclusive, and Diagnostic Code 6821 
will not be combined with each other.  38 C.F.R. § 4.96 
(1996).  Under the new criteria, Diagnostic Codes 6600 
through 6817 and 6822 through 6847, will not be combined with 
each other.  38 C.F.R. § 4.96 (1998).  Rather, a single 
rating will be assigned under the Diagnostic Code that 
reflects the predominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.

Under Diagnostic Code 6600, the old criteria states that 
chronic pronounced bronchitis with copious productive cough 
and dyspnea at rest; pulmonary function testing showed a 
severe degree of chronic airway obstruction with symptoms of 
associated severe emphysema or cyanosis and findings of 
right-sided heart involvement warrants a 100 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 6600 (1996).  
If the disability is severe with severe productive cough and 
dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment, a 60 percent 
evaluation is warranted.  See id.  If the disability is 
moderately severe and is manifested by persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest, 
and beginning chronic airway obstruction, a 30 percent 
evaluation is warranted.  See id.

Under the new criteria for 6600, when there is a FEV-1 of 
less than 40 percent  predicted, or FEV-1/FVC of less than 
40 percent, or DLCO (SB) of less than 40 percent predicted, 
or a maximum exercise capacity less than 15 ml/kg/min (with 
cardiorespiratory limit); or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension or episodes of acute respiratory failure, or 
requires outpatient oxygen therapy warrants a 100 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 6600 (1998).  
When there is a FEV-1 of 40 to 55 percent predicted, or FEV-
1/FVC of 40 to 55 percent, or DLCO sb of 40 to 55 percent 
predicted, or a maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit), a 60 percent 
evaluation is warranted.  See id.  When there is a FEV-1 of 
56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, 
or diffusion capacity of carbon monoxide, single breath (DLCO 
sb) of 56 to 65 percent predicted, a 30 percent evaluation is 
warranted.  See id.

Under Diagnostic Code 6601, the old criteria states that with 
pronounced bronchiectasis symptoms in aggravated form, as 
manifested by marked emphysema, dyspnea at rest or on slight 
exertion, cyanosis, marked loss of weight or other evidence 
of severe impairment of health, a 100 percent evaluation is 
warranted.  38 C.F.R. Part 4, Diagnostic Code 6601 (1996).  
Severe bronchiectasis with impairment of general health 
manifested by weight loss, anemia, or occasional pulmonary 
hemorrhages, with considerable emphysema and occasional 
exacerbation of a few days duration with fever; the next 
higher rating warrants a 60 percent evaluation.  See id.  
Moderate bronchiectasis with persistent paroxysmal cough at 
intervals throughout the day, abundant purulent and fetid 
expectoration, and slight, if any, emphysema or weight loss 
warrants a 30 percent evaluation  See id.

Under the new criteria, bronchiectasis with incapacitating 
episodes of infection of at least six weeks total duration 
per year warrants a 100 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 6601 (1998).  Incapacitating episodes 
of infection of four to six weeks total duration per year, 
or; near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic usage almost continuously warrants a 
60 percent evaluation.  See id.  Incapacitating episodes of 
infection of two to four weeks total duration per year, or; 
daily productive cough with sputum that is at times purulent 
or blood-tinged and requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year.  See id.  An 
incapacitating episode is defined as one that requires bed 
rest and treatment by a physician.  See id.

Under Diagnostic Code 6603, the old criteria states that with 
pronounced disability that is intractable and totally 
incapacitating with dyspnea at rest, or marked dyspnea and 
cyanosis on mild exertion, with symptoms of severe emphysema 
confirmed by chest x-rays and pulmonary function test, a 100 
percent evaluation is assigned.  See 38 C.F.R. Part 4, 
Diagnostic Code 6603 (1996).  With severe disability with 
exertional dyspnea sufficient to prevent climbing one flight 
of stairs or walking one block without stopping or 
ventilatory impairment of severe degree confirmed by 
pulmonary function test with marked impairment of health, a 
60 percent evaluation is assigned.  See id.  With moderate 
dyspnea occurring after climbing one flight of steps or 
waling more than one block on level surface, pulmonary 
function tests consistent with findings of moderate 
emphysema.  See id.  

The new criteria under Diagnostic Code 6603 is the same as 
the new criteria under Diagnostic Code 6600.  See 38 C.F.R. 
Part 4, Diagnostic Codes 6600, 6603.

The old regulations did not have a separate Diagnostic Code 
for chronic obstructive pulmonary disease; however, the new 
regulations do.  See 38 C.F.R. Part 4, Diagnostic Code 6604 
(1998).  The criteria under Diagnostic Code 6604 is the same 
as the new criteria under Diagnostic Code 6600.  See 
38 C.F.R. Part 4, Diagnostic Code 6600, 6604.

Diagnostic Code 6814 (which is under the old criteria only) 
provides a 100 percent evaluation for a spontaneous 
pneumothorax for six months.  See 38 C.F.R. Part 4, 
Diagnostic Code 6814 (1996).  Thereafter, the residuals are 
rated analogously to bronchial asthma under Diagnostic Code 
6602.  See id.  Diagnostic Code 6815 (which is under the old 
criteria only) provides a 30 percent evaluation for a 
unilateral lobectomy and a 50 percent evaluation for a 
bilateral lobectomy.  See 38 C.F.R. Part 4, Diagnostic Code 
6815 (1996).  

Under the old criteria of Diagnostic Code 6602, a 100 percent 
evaluation is assigned for pronounced bronchial asthma; 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  
38 C.F.R. Part 4, Diagnostic Code 6602 (1996).  A 60 percent 
evaluation requires severe disability with frequent attacks 
of asthma (one or more attacks weekly) marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded.  See id.  
A 30 percent evaluation is warranted for moderate bronchial 
asthma with asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) occurring several times a year with 
no clinical findings between attacks.  See id.

Under the new criteria for Diagnostic Code 6602, when the 
FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less 
than 40 percent, or more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppresive medications warrants a 100 percent 
evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 6602 
(1998).  When FEV-1 is 40 to 55 percent of predicted, or; 
FEV-1/FVC is 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) course of systemic 
(oral or parenteral) corticosteroids, a 60 percent evaluation 
is warranted.  See id.  When FEV-1 is 56 to 70 percent of 
predicted or; FEV-1/FVC is 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication, a 30 percent evaluation is 
warranted.  See id.

Under Diagnostic Code 6816 (which is under the old criteria 
only), a unilateral lobectomy warranted a 30 percent 
evaluation and a bilateral lobectomy warranted a 50 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 6816 (1996).  

Under the old criteria, aspergillosis, when active, is 
evaluated as 70 or 100 percent.  38 C.F.R. Part 4, Diagnostic 
Code 6807 (1996).  When the aspergillosis is inactive, the 
residuals will be rated by analogy.  See id.  Diagnostic 
Codes 6803-6808 were replaced in the new rating criteria by 
Diagnostic Codes 6834 through 6839 under the heading 
"Mycotic Lung Diseases," listing each disease by type.  
Chronic pulmonary mycosis with persistent fever, weight loss, 
night sweats, or massive hemoptysis warrants a 100 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 6838 (1998).  
Chronic pulmonary mycosis requiring suppressive therapy with 
no more than minimal symptoms such as occasional minor 
hemoptysis or productive cough warrants a 50 percent 
evaluation.  See id.  Chronic pulmonary mycosis with minimal 
symptoms such as occasional minor hemoptysis or productive 
cough warrants a 30 percent evaluation.  See id.  

Currently, the appellant's status post left upper lobe 
lobectomy with pulmonary emphysema and residuals of 
spontaneous pneumothorax is evaluated under the Diagnostic 
Code for traumatic chest wall defect, pneumothorax, hernia, 
etc.  This disorder is evaluated under the general rating 
formula for restrictive lung disease, which was not part of 
the old criteria.  If the FEV-1 is less than 40 percent of 
predicted value, or FEV-1/FVC is less than 40 percent, or the 
DLCO (SB) is less than 40 percent predicted, or the maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or the veteran has 
cor pulmonale (right heart failure), right ventricular 
hypertrophy pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
requires outpatient oxygen therapy, then a 100 percent 
evaluation is warranted.  38 C.F.R. Part 4, Diagnostic Code 
6843 (1998).  If the FEV-1 is 40- to 55-percent of predicted, 
or FEV-1/FVC is 40 to 55 percent, or DLCO (SB) is of 40- to 
55-percent predicted, or there is maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit), then a 
60 percent evaluation is warranted.  See id.  If the FEV-1 is 
56- to 70-percent of predicted, or FEV-1/FVC is 56 to 70 
percent, or DLCO (SB) is 56- to 65-percent of predicted, then 
a 30 percent rating is warranted.  See id.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent.  In May 1995, chest x-
rays revealed old granulomatous-type changes with extensive 
consolidation of the left lung apex.  Dr. Smiddy stated that 
the appellant certainly had emphysema and chronic lung 
scarring.  Private medical records from Dr. Miller dated from 
May 1995 to April 1996 revealed complaints of coughing, 
shortness of breath, and night sweats.  Weight loss was 
noted, however, it was related to his diagnosis of dumping 
syndrome.  Dr. Miller gave diagnoses of chronic obstructive 
pulmonary disease, chronic apex scarring, bronchitis, and 
chronic atelectasis.

In October 1996, the appellant reported that he was unable to 
walk more than 600 feet at his own pace.  Chest x-rays 
revealed left upper lobe atelectasis and infiltrate with 
increased opacification.  CT scan of the chest revealed 
pleural thickening and parenchymal scarring of the left upper 
lobe.  Spirometry revealed a restrictive impairment of the 
lungs.  The VA examiner stated that the disease was active.  
A pulmonary function test conducted in November 1996 revealed 
FEV-1s of 76, 75, and 76 percent and FEV-1/FVCs of 102, 103, 
and 103 percent.  In July 1997, the appellant reported that 
his breathing was fairly good unless it was hot and humid, at 
which time he had difficulty breathing.  The VA examiner 
noted that there was no dyspnea with mild effort in the 
supine position.  The diagnosis was decreased breath sounds 
of the left posterior chest.

In April 1998, the appellant stated that he could walk 
approximately 1000 feet before he needed rest for leg 
fatigue, weakness, and his shortness of breath.  The 
appellant reported that he did not have any breathing 
difficulties.  He stated that his inhalers were providing 
relief.  The VA examiner stated that chest x-rays revealed 
loss of volume in the left lung.  Pulmonary function tests 
revealed mild decrease in DLCO with 63 percent predicted.  
The VA examiner stated that otherwise, the tests were within 
normal limits.  The VA examiner stated that the findings 
suggested that the appellant's dyspnea on exertion could not 
be fully attributed to his lung disease.  The pulmonary 
function tests revealed FEV-1's of 81, 79, and 81 percent and 
FEV-1/FVCs of 112, 112, and 114 percent.  The VA examiner 
stated that the appellant's pulmonary function tests 
documented "only minimal impairment."  

The Board finds that the evidence of record is indicative of 
a 30 percent disability picture.  The Board further finds 
that neither the old criteria nor the new criteria is more 
favorable to the appellant's service-connected disability.  
As for the old criteria, the appellant's status post left 
upper lobe lobectomy with pulmonary emphysema and residuals 
of spontaneous pneumothorax has not been shown to be any more 
than moderate or moderately severe.  See 38 C.F.R. Part 4, 
Diagnostic Codes 6600, 6601, 6602, 6603, 6814 (1996).  The 
appellant has had only part of one lung removed.  See 
38 C.F.R. Part 4, Diagnostic Code 6816 (1996).  The appellant 
has minor hemoptysis or productive cough.  See 38 C.F.R. 
Part 4, Diagnostic Code 6807.  As for the new criteria, based 
on the appellant's pulmonary function tests, his status post 
left upper lobe lobectomy with pulmonary emphysema and 
residuals of spontaneous pneumothorax falls within the 
30 percent evaluation.  See 38 C.F.R. Part 4, Diagnostic 
Codes 6600, 6602, 6603, 6604.  His FEV-1s have all been 
greater than 70 percent and his FEV-1/FVCs have all been over 
100 percent.  See id.  Further, the VA examiner in April 1998 
noted that the appellant's DLCO was 63 percent, which is 
within the 30 percent evaluation.  See id.

An evaluation in excess of 30 percent is not warranted.  The 
evidence has not shown that the appellant's status post left 
upper lobe lobectomy with pulmonary emphysema and residuals 
of spontaneous pneumothorax is any more than moderate.  The 
evidence has shown that the appellant's cough is no more than 
moderate.  The appellant's dyspnea has not been reported to 
be severe and the appellant has not stated that he cannot 
walk up a flight of stairs.  See 38 C.F.R. Part 4, Diagnostic 
Code 6600, 6602, 6603.  It must be noted that in April 1998, 
the VA examiner stated that the appellant's dyspnea could not 
be fully attributed to his lung disease.  When diagnosed with 
bronchiectasis, it was not noted to be severe.  See 38 C.F.R. 
Part 4, Diagnostic Code 6601.  Pulmonary function tests have 
not shown a severe ventilatory impairment.  See 38 C.F.R. 
Part 4, Diagnostic Codes 6600, 6601, 6602, 6603, 6604 (see 
old and new criteria).  In fact, the VA examiner in April 
1998 noted that the appellant had minimal impairment.  The 
pulmonary function tests conducted in November 1996 and April 
1998 were reflective of no more than a 30 percent disability 
evaluation.  The appellant's aspergillosis has not been noted 
by a medical professional to be active.  See 38 C.F.R. 
Part 4, Diagnostic Codes 6807 (from the old criteria), 6838 
(from the new criteria).  Additionally, the Board has 
considered whether an elevated evaluation would be warranted; 
however, because of the current minimal findings as to the 
appellant's status post left upper lobe lobectomy with 
pulmonary emphysema and residuals of spontaneous 
pneumothorax, an elevated evaluation is not otherwise 
applicable.  See 38 C.F.R. § 4.96.  The Board has determined 
that the appellant's status post left upper lobe lobectomy 
with pulmonary emphysema and residuals of spontaneous 
pneumothorax is no more than 30 percent disabling.

The appellant is competent to report his symptoms; however, 
to the extent that he has described moderately severe or 
severe, the medical findings do not support his contentions 
or his testimony for a higher evaluation.  The appellant is 
not competent to state that his aspergillosis was active.  In 
the appellant's most recent examination, the VA examiner 
noted that the pulmonary function tests revealed only minimal 
impairment.  The VA examiner further stated that the 
appellant's dyspnea on exertion could not be fully attributed 
to his lung disease.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the appellant's statements, even if 
sworn, in support of a claim for monetary benefits.  Taking 
the contentions into account and the medical findings, an 
evaluation in excess of 30 percent for status post left upper 
lobe lobectomy with pulmonary emphysema and residuals of 
spontaneous pneumothorax is not warranted.  To this extent, 
the preponderance of the evidence is against his claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).  



ORDER

The petition to reopen the claim for service connection for 
peptic ulcer disease is denied.  Service connection for 
tuberculosis, lung infection, and psychiatric disorder, to 
include major depression, major depressive disorder, anxiety 
disorder, and opiate induced mood disorder, as secondary to 
service-connected status post left upper lobe lobectomy with 
pulmonary emphysema and residuals of spontaneous pneumothorax 
is denied.  An increased evaluation for status post left 
upper lobe lobectomy with pulmonary emphysema and residuals 
of spontaneous pneumothorax is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals







